Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 5, 2006                                                                                       Clifford W. Taylor,
                                                                                                                Chief Justice

  129152(64)                                                                                          Michael F. Cavanagh
  129154(89)                                                                                          Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellant,                                                                      Stephen J. Markman,
                                                                                                                     Justices
                                                                   SC   129152     

  v                                                                CoA 247718      

                                                                   Wayne CC 02-05202                     

  CEDRIC PIPES, 

             Defendant-Appellee. 

  _____________________________________
  PEOPLE OF THE STATE OF MICHIGAN,

            Plaintiff-Appellant, 

                                                                   SC   129154     

  v                                                                CoA 247719      

                                                                   Wayne CC 02-05202                     

  JULIAN DALE KEY, 

             Defendant-Appellee. 

  _____________________________________


                On order of the Chief Justice, the motion by plaintiff-appellant for
  extension to December 21, 2005 of the time for filing their brief and appendix is
  considered, and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 5, 2006                     _________________________________________
                                                                              Clerk